Citation Nr: 1640669	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative disc disease (DDD) with spondylosis.

2.  Entitlement to an increased rating for lumbar degenerative disc disease. 

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder with tendinosis of the rotator cuff. 

4.  Entitlement to an initial rating in excess of 10 percent for left hand arthritis.

5.  Entitlement to service connection for a left eye disability.

 
REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991 and from November 1992 to June 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a December 2012 statement of the case (SOC) considered issues of entitlement to increased initial ratings for right hand arthritis, left hand arthritis, and plantar fasciitis with Achilles tendonitis of the left foot, and service connection for glaucoma suspect of the left eye.  The Veteran did not submit a VA Form 9 to perfect the appeal of those issues, and the RO closed the appeal on those issues.  However, the RO recently accepted a January 2013 letter from the Veteran mentioning his left eye as a timely substantive appeal in lieu of a VA Form 9.  As that correspondence also mentioned his left hand, the Board will accept that letter as a timely substantive appeal on that issue as well.  The letter did not mention the Veteran's right hand    or left foot, and those appeals were closed by the RO for failure to file a timely substantive appeal.  Thus, they are not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2015).

The case was before the Board in April 2013.  As will be discussed below, another remand is required. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning whether the notice of disagreement pertaining to her claim of entitlement to service connection for a right foot disability was timely received.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and that issue will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In August 2013, the Board remanded the case to afford the Veteran her requested videoconference hearing.  To date, the Veteran has not been provided an opportunity to report for her requested hearing.  Accordingly, another remand         is required.  Stegall v. West, 11 Vet. App. 268 (1998)). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with her request.  A copy of the letter notifying the Appellant of the time and place to report   for her hearing should be placed in the claims file.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


